PALMORE, Judge.
Two trucks meeting at a curve on a gravel road collided. This suit resulted, consisting of claim and counterclaim. Each driver testified that he was on his own side and the other truck was partially on the wrong side of the road. The instructions placed on each driver the duty to drive his truck on his right side of the highway, to keep it under reasonable control, and to exercise ordinary care so as to avoid collision with the other, and charged the jury not to find for either party if both were partly on the wrong side. The jury found for neither party, a “dogfall.” This appeal raises the single question of whether there was sufficient evidence of negligence on the part of the appealing driver to warrant any instruction authorizing a verdict to that effect.
There is no need to spin this opinion into a fine web. The fair import of the ap-pellee’s testimony was that he was on his right side of the road when the accident, occurred and that the appellants’ truck was partially over the center of the road. Th'e appellee said also that his vehicle was still on the right side of the road, though sitting crosswise, immediately after the collision, and in this he was borne out by at least one other witness, who also located his tire tracks, leading to the point- of impact, on that side. Though appellants’ evidence to the contrary may have preponderated, both as to quantity and quality, certainly we cannot say that appellee’s evidence in this respect was insufficient for submission to the jury. We do not agree with appellants’ contention that it had no more probative value than a scintilla.
Judgment affirmed.